 In the Matter of GREAT LAKES ENGINEERING WORKSandTUG FIRE-MEN, LINEMEN AND OILERS PROTECTIVE ASSOCIATION OF AMERICA,AFFILIATED WITH THE INTERNATIONAL LONGSHOREMEN ASSOCIATIONAND THE' AMERICAN FEDERATION OF LABORCase No. R4451.-Decided April 30, 1941Jurisdiction:shipbuilding and ship repairing industry.Practice and Procedure:petition dismissed where no appropriate unit withinthe scope of the petition.Mr. Russel C. LakinandMr. Frank Le Feuvre,of River Rouge,Mich., for the Company.Mr.'August E. Lundquist,of Detroit, Mich., for the Tug Firemen.Mr. Alex ZVrobleski,ofWyandotte,Mich., andMr.Henry P.Laskowske,of River Rouge, Mich., for the D. S. A.Mr. David H. Karasick,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn February 5, 1941, Tug Firemen, Linemen and Oilers ProtectiveAssociation of America, affiliated with the International Longshore-men Association and the American Federation of Labor, herein"called the Tug Firemen, filed with the Regional Director for theSeventh Region (Detroit, Michigan) a petition, and on February10, 1941, an amended petition, alleging that a question affecting com-merce had arisen concerning the representation of employees of GreatLakes Engineering Works, River Rouge, Michigan, herein called theCompany, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On March 17, 1941, theNational Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, ordered an investigation and directed the Regional Direc-tor to conduct it and to provide for an appropriate hearing- upondue notice.31 N L R.B.,No. 82.520 GREAT LAKES ENGINEERING WORKS521On March 21, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, the TugFiremen, and the Downriver Shipbuilders' Association, herein calledD. S. A., a labor organization claiming to represent employees directlyaffected by the investigation.,Pursuant to the notice, a hearing washeld on April 1,"1941, at Detroit, Michigan, before Earl R. Cross,the Trial Examiner duly designated by the Chief Trial Examiner.The Company, the Tug Firemen, and the D. S. A. appeared by theirrespective representatives and participated in the hearing.Full op-portunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made sev-eral rulings on motions and on objections to the admission of evi-dence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulingsare hereby affirmed.Upon the entire record in the case, the Boarct makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Great Lakes Engineering Works, a Michigan corporationwith its principal office and plant at River Rouge, Michigan, is en-gaged in shipbuilding and ship repairing.The Company purchasessteel, pipe, valves and fittings, electrical equipment, rigging supplies,boilers, engine parts, winches, navigation instruments, anchors, an-chor chain, galley outfits, and numerous other items which it usesin its shipbuilding and repairing operations.Duri'ng 1940, 68.9 percent, amounting to $523,500, of the materials so purchased were de-rived from sources outside' the State of Michigan, while 31.1 per cent;amounting to $236,000, of supplies and materials were purchasedwithin the State of Michigan.The Company built no new vesselsduring 1940 but received a gross income for repairing vessels forcustomers within the State of Michigan amounting to $982,000, andfor customers without the State of Michigan amounting to $1,293,000.2IT.THE ORGANIZATIONS INVOLVEDTug Firemen, Linemen and Oilers Protective Association ' ofAmerica is a labor organization, affiliated with the International1Althoughthe International Association of- Machinists was also served with notice, itdid not participate in the hearing.2 See alsoMatter of Great Lakes EngineeringWorks andDetroit'Metal TradesCouncil,3 N L R. B. 825,andMatter of Great Lakes Engineering WorksandWelders InternationalAssociation,5 N L. R. B. 788. 522DECISIONSOF NATIONALLABOR RELATIONS BOARDLongshoremen Association and the American Federation of Labor,which admits to membership the engineer, fireman, lineman, andcaptain comprising the crew of the tugEcorsewhich is owned andoperated by the Company.Downriver Shipbuilders' Association is an unaffiliated labor or-ganization which admits to membership employees 'of the Company.III.THE APPROPRIATE UNITThe Tug Firemen contend that the engineer, fireman, lineman,and captain, comprising the crew of the, tugEcorse,constitute anappropriate unit.The D. S. A. and the Company claim that theyhave entered into a contract 3 which by its terms covers theEcorseas a yard tool, and that the tug is considered part of the hand-gangdepartment of the plant.The contract between the Company andthe D. S. A. covers employees in all departments of the plant exceptthe machine shop, The Company also has a contract with the Inter-national,Association ofMachinists, herein called the Z. A. M.,which covers the machine shop employees.During the summer the Company secures its tug service from theGreat Lakes Towing Company. The latter company, however, doesnot operate its tugs in the winter months, and during that period theCompany in the present case operates theEcorsefor the purpose ofmoving boats about the slips, docking boats, and occasionally bring-ing vessels from neighboring plants to the slips for repair.The tugis used only by the Company in its own operations and is not hiredout to other companies.When the services of an additional tug arerequired theEcorsemay be used together with a tug of the FordMotor Company or the Nicholson Terminal Company, in whichevent the employees of each company operate the respective tugs.During 1940 the Company operated theEcorsefor 7 months forperiods varying each month from 25 hours in an interval of 9 daysto 841/4 hours in an interval of 15 days.43 This agreement between the Company and the D S. A.was entered into on July 4, 1937,and was amended on March 12, 1940.The agreement does not contain any express provi-sion with-respect to the operations of. the tug.4The following table shows the exact length of time during which the tug was operatedeach month during 1940:January----------------------------------------37 hours over a 10-day period.February---------------------------------------59 hours over a14-dayperiod.March-----------------------------------------. 68 hours over a 13-day period.April------------------------------------------843/4 hours over a 15-day period.May___________________________________________ 343/4 hours over a 10-day period.June-------------------------------------------25 hours over a 9-day periodDecember---------------------------------------29 hours over a 10-day period.The director of personnel of the Company testified that the above table constitutes the aver-age annual operations of the tug. GREAT LAKES ENGINEERING WORKS523The crew of theEcorseare regular employees who work in otherdepartments of the plant at such times as the tug is not in operation.-The lineman and fireman are employed as hand gang men in thelabor department,the engineer is employed as a machinist erector,and the captain is a foreman in charge of the labor department.Allexcept the captain have seniority ratings in their respective depart-ments.All members of the crew,including the captain,receive the,same wages, whether they are working in the plant or are engagedin operating the tug. If the tug operates only part of the day, thecrew work the remainder of the day in the plant, with the exceptionof the engineer,who stays aboard the tug during the time it is inoperation.Since the lineman and fireman are employed in the hand-gang department, the D. S. A. claims that they are covered by theterms of its contract with the Company. The I. A. M. has agreed torelease its bargaining rights for the engineer,who isalso a machinisterector and is therefore covered by the terms of the contract betweenthe I. A. M. and the Company, subject to the proviso that the Boarddesignate the Tug Firemen as the proper bargaining agency for theengineer.The captain, as a foreman,, is not eligible to membershipin the D. S. A. The record indicates that he is eligible to member-ship in the Tug Firemen in his capacity as captain of theEcorsebut there is no showing as to what effect, if any,his position as fore-man in the plant would have upon his eligibility to membership inthat organization.'Upon the basis of the entire record and by reason of the facts thatthe engineer,lineman, fireman,and captain,comprising the crew ofthe tugEcorseare primarily engaged in work elsewhere in the plantand that theyare representedby otherlabor organizations, we findthat a unit confined to the engineer,lineman, fireman, and captainof the tugEcorseis inappropriate.IV. THE ALLEGED QUESTION CONCERNING REPRESENTATIONSince there is no appropriate unit within the scope of the TugFiremen's petition,we-find that no question has been raised concern-ing the representation of employees of the Company ' within anappropriate unit.Upon the basis of the -above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSION QF LAWNo question concerning the representation of employees of GreatLakes Engineering Works, River Rouge, Michigan, in a unit whichisappropriate for the purposes of collective bargaining has arisenwithin the meaning of Section 9(c) of the National Labor RelationsAct. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the basis of the foregoing findings of fact and conclusion oflaw, the National Labor Relations Board hereby orders that thepetition for investigation and certification of representatives ofemployees of Great Lakes Engineering Works, River Rouge, Michi-gan, filed by the Tug Firemen, Linemen and 'Oilers Protective Asso-ciation of America, affiliated with the International LongshoremenAssociation and the American Federation of Labor, be and it herebyis,dismissed.MR. EDWIN S. SMITH, concurring :With the exception of the machinists, the employees in the plantare organized on an industrial basis. I think the reasons expressedin my separate opinions in theAllis-Chalmers 5and subsequent casesare applicable in the present instance and constitute an additionalground for dismissing the. petition herein.'Matter of Allis-Chalmers Manufacturing CompanyandInternational Union, UnitedAutomobile Workers of America, Local 248,4 N. L R.B 159, 175.I